Citation Nr: 1739069	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disability to include as due to exposure to herbicide agents.  

2.  Entitlement to service connection for hypertension to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for his heart disability, non-ischemic cardiomyopathy, and service connection for hypertension.  He contends both are due to his exposure to herbicide agents in Vietnam.  

Neither non-ischemic cardiomyopathy nor hypertension is among those diseases presumed to be service connected if a Veteran was exposed to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, even if a presumptive disability due to exposure to herbicide agents is not present, see 38 C.F.R. §§ 3.307, 3.309, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran received a VA examination in November 2010, where the VA examiner stated the Veteran's hypertension and cardiomyopathy are inter-related but neither is related to, caused by, nor caused ischemic heart disease.  The VA examiner did not provide an opinion addressing whether the Veteran's non-ischemic cardiomyopathy or hypertension is due to Agent Orange or other herbicide agent exposure or related generally to the Veteran's service.  

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 314 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim). 

The Board thus finds that another medical opinion should be obtained to address the alternate theories of entitlement to service connection.

Ongoing medical records should also be obtained, to include records from Dr. B (discussed by the Veteran at his hearing) if proper authorization is received to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims, to specifically include records from Dr. B (see May 10, 2017 Hearing Tr. p.7).  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the record development is completed, forward the claims file to an appropriate examiner and obtain a VA medical opinion.  An examination is not necessary unless determined so by the examiner.  The rationale for all opinions should be provided.  

The examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran has a heart disability (to include cardiomyopathy) that began in service or is otherwise related to service?  The examiner is asked to specifically address the Veteran's exposure to herbicide agents and the significance of that fact, if any, in the subsequent development of the Veteran's heart disorder.  The Board recognizes that cardiomyopathy is not presumed related to herbicide agent exposure, but still requests an opinion as to whether in this case the Veteran developed a heart disorder because of his exposure to herbicide agents when his ship docked in Vietnam.  

Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service or is otherwise related to service?  The examiner is asked to specifically address the Veteran's exposure to herbicide agents and the significance of that fact, if any, in the subsequent development of the Veteran's hypertension.  The Board recognizes that hypertension is not presumed related to herbicide agent exposure, but still requests an opinion as to whether in this case the Veteran developed hypertension because of his exposure to herbicide agents when his ship docked in Vietnam.  

3.  Then, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




